Exhibit 10.2

FIRST AMENDMENT DEED TO

SHARE PURCHASE AGREEMENT

in respect of

ILIM HOLDING S.A.

by and among

INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.AR.L.

PULP HOLDING LUXEMBOURG S.AR.L.

ILIM HOLDING LUXEMBOURG S.AR.L.

ILIM HOLDING S.A.

INTERNATIONAL PAPER COMPANY

MR. ZAKHAR SMUSHKIN

MR. MIKHAIL ZINGAREVICH

MR. LEONID ERUHIMOVICH

AND

MR. BORIS ZINGAREVICH

DATED OCTOBER 4, 2007



--------------------------------------------------------------------------------

CONTENTS

 

1.

   Interpretation    1

2.

   Confirmations    2

3.

   Amendments and Supplements to the SPA    2

4.

   Further Assurance    4

5.

   SPA Provisions    5

SCHEDULE 1

  

SCHEDULE 2

  

SCHEDULE 3

  



--------------------------------------------------------------------------------

THIS DEED OF AGREEMENT is made on October 4, 2007 by and among

 

(1) International Paper Investments (Luxembourg) S.àr.l., a société à
responsabilité limitée (limited liability company) incorporated under the laws
of Luxembourg with its principal place of business at 65 Boulevard
Grande-Duchesse Charlotte, L-1331 Luxembourg (“Purchaser”);

 

(2) Pulp Holding Luxembourg S.àr.l., a société à responsabilité limitée (limited
liability company) incorporated under the laws of Luxembourg with registered
office at 23 rue Aldringen, L-1118 Luxembourg and registered under number B
123088 in the Luxembourg commercial register (“LUXCO 1”);

 

(3) Ilim Holding Luxembourg S.àr.l., a société à responsabilité limitée (limited
liability company) incorporated under the laws of Luxembourg with registered
office at 23 rue Aldringen, L-1118 Luxembourg and registered under number B
123093 in the Luxembourg commercial register (“LUXCO 2” and together with Luxco
1 the “Shareholders” and each of them a “Shareholder”);

 

(4) Ilim Holding S.A., a société anonyme (stock corporation) organized and
existing under the laws of Switzerland with registered office at Place du Molard
7-9, Geneva, Switzerland (“JVCo”);

 

(5) International Paper Company, a corporation organized under the laws of the
State of New York United States of America having its headquarters at
International Place, 6400 Poplar Ave., Memphis, Tenn. 38197, United States of
America (“Purchaser Parent”); and

 

(6) Mr Zakhar Smushkin, Mr Mikhail Zingarevich, Mr Leonid Eruhimovich and Mr
Boris Zingarevich as guarantors of certain obligations of each Shareholder
hereunder (each a “Guarantor”, and together the “Guarantors”).

WHEREAS:

 

(A) The parties hereto entered into a Share Purchase Agreement dated 16 August
2007 (the “SPA”) which they have agreed to amend and supplement as set forth in
this deed of agreement prior to Closing (“Deed”).

 

(B) It is the intention of the parties that the SPA shall remain in full force
and effect, save as amended pursuant to the terms of this Deed.

NOW THIS DEED WITNESSES as follows:

 

1. INTERPRETATION

 

1.1 Unless the context requires otherwise, words and expressions in this Deed
shall have the same meaning as set forth in the SPA. In addition, the following
expressions shall have the following meanings:

“SPA” shall have the meaning given to that term in Recital (A);

“Deed” shall have the meaning given to that term in Recital (A);

 

1



--------------------------------------------------------------------------------

2. CONFIRMATIONS

 

2.1 The SPA shall continue in full force and effect and the SPA shall from the
date of this Deed be read and construed as amended by this Deed.

 

2.2 Save as otherwise expressly provided in this Deed, nothing in this Deed
shall constitute a waiver or discharge of any rights, benefits, obligations
and/or liabilities of the parties under the SPA which have accrued immediately
prior to execution of this Deed.

 

2.3 The parties agree that all amendments made by this Deed to the terms of the
SPA shall also apply for the purposes of interpreting any references to the
provisions of the SPA in the articles of association or board regulations of the
Company or any similar or other governing documents of RusCo or any Direct
Company Subsidiary.

 

2.4 The parties agree as follows:

 

  2.4.1  the obligations of the Shareholders pursuant to Section 2.2(q) of the
SPA shall be waived; and

 

  2.4.2  the obligations of the Purchaser pursuant to Section 2.4(e)(vii) of the
SPA shall be waived.

 

3. AMENDMENTS AND SUPPLEMENTS TO THE SPA

 

3.1 Amendment to Article II: The Closing

 

  3.1.1  Section 2.2(a) shall be amended as follows:

“(a) share certificates representing the number of Sale Shares set opposite such
Shareholder’s name on Schedule B, each such certificate to be duly and validly
endorsed in favor of the Purchaser.”

 

  3.1.2  References to “Luxembourg” in Section 2.4(a)(i) and 2.4(a)(ii) shall be
deleted and replaced by references to “Switzerland”.

 

3.2 Amendment and supplements to Article VII: Covenants

 

  3.2.1   Purchaser hereby confirms its approval, including pursuant to
Section 7.1, to:

 

  (a) Ilim Trading SA entering into a USD 2,500,000 services agreement with
Interpulp Trading SA prior to Closing for Interpulp Trading SA to pay the fees
of Frank Graves; and

 

  (b) RusCo entering into a USD 200,750,000 loan agreement with JVCo on the
terms previously disclosed by the Company to Purchaser on 16 September 2007.

 

  3.2.2  The reference to Region-Trade Ltd in Section 7.3(j) shall be replaced
by a reference to Region-Finance Ltd.

 

  3.2.3  Section 7.9 shall be supplemented as follows:

“(i) The parties undertake to use their best endeavours to procure that the JVCo
Security Agreement is executed by the Shareholders, Purchaser, JVCo and the
escrow agent under the Escrow Agreement (or such other person as Shareholders
and Purchaser shall agree) in a form reasonably satisfactory to each party
thereto as soon as reasonably practicable following the Closing and in any
event, no later than 20 Business Days following the Closing (or such later date
as the Shareholders and the Purchaser may agree).

 

2



--------------------------------------------------------------------------------

“(j) Save as otherwise agreed in writing by RusCo CEO, the Purchaser, the
Guarantors and the Shareholders shall procure that each of the arrangements
listed in Annex 2 hereto shall be terminated as soon as reasonably practicable
following the Closing and in any event, by no later than 1 January 2008; on
terms that (x) any such termination shall be performed at no cost to, and with
no liability incurred by, any member of the JVCo Group and (y) all material
documents with respect to the termination of such arrangements shall have been
fully disclosed to the Purchaser prior to 1 January 2008.

“(k) The Shareholders shall procure, and the Guarantors and Purchaser shall each
use their commercially reasonable endeavours to procure, that CJSC Ilim Pulp
Enterprise shall have transferred the licence for MySAP ERP Sotrudnik software
to RusCo as soon as reasonably practicable following the Closing and in any
event, no later than 1 January 2008.

(l) the parties undertake to use their best endeavours to procure that a
shareholders meeting of RusCo is held as soon as reasonably practicable after
Closing and in any event by no later than December 14, 2007 in order to
(i) adopt the RusCo Board Regulations in the Agreed Form and (ii) approve the
sale and trading agreements to be entered into between RusCo and Ilim Trading
S.A as are set out in Schedule 3 together with such other sale and trading
agreements agreed between the Shareholders and Purchaser (acting reasonably).

(m) JVCo and each Shareholder undertake to Purchaser, and Purchaser undertakes
to JVCo and each Shareholder, to use their best endeavours to procure that the
two directors of JVCo, Patrick Bittel and Rolf Dieter Renz, having joint
signature authority, are registered as the only “authorized representatives”
LOGO [g97271003.jpg] of JVCo in (i) the shareholders’ register of RusCo held
with the Central Moscow Depository with effect as soon as reasonably practicable
following the Closing and in any event, no later than 10 Business Days following
the Closing (and that notification of such joint signature authority is given to
the Central Moscow Depository within 3 Business Days following the Closing) and
(ii) the shareholders’ registers of each of CJSC Fintrans, CJSC NewCom, OJSC Ust
Ilim Mechanical Plant and OJSC Ilim Gofra with effect as soon as reasonably
practicable following the Closing and in any event, no later than 14 Business
Days following the Closing.

 

  3.2.4  A new Section 7.11 shall be added as follows:

“7.11 Fees and Expenses. The fees or commissions listed in Section 4.41 of the
Disclosure Schedule shall be reflected in a corresponding decrease in actual
Cash in the Closing Financial Statements as at 30 September 2007 or otherwise
reflected so as to increase the Actual Net Debt referenced in Section 1.2(b) by
the aggregate amount of such fees and Schedule E shall be construed
accordingly.”

 

  3.2.5  A new Section 7.12 shall be added as follows:

“RusCo register. The Shareholders shall procure that at Closing Albina Boeckli
is the only person registered as an “authorized representative” LOGO
[g97271004.jpg] of JVCo in the shareholders’ register of RusCo.”

 

3



--------------------------------------------------------------------------------

3.3 Amendments to Article IX: Termination

The reference to “5.30pm (Moscow time) on 5 October 2007” in Section 9.1(b)
shall be deleted and replaced with a reference to “11.59pm (Moscow time) on
5 October 2007”

 

3.4 Amendments and Supplements to Article XI: Miscellaneous

Section 11.1 shall be amended by adding a sentence as follows:

“The Shareholders as a group and Purchaser shall each bear half of all fees
(including professional fees of counsel) payable in connection with the
antitrust filings made in South Korea, Turkey and the Ukraine.”

 

3.5 Amendments and supplements to Schedules A, C and D

 

  3.5.1  Schedules A, C and D to the SPA shall be supplemented and amended as
set forth in Schedule 1 hereto.

 

  3.5.2  The parties agree and acknowledge that with respect to the arrangements
listed in Annex 2 hereto, the obligations set out in paragraphs 3(a) and (h) of
Part A of Schedule C to the SPA to terminate such arrangements as of the Closing
Date shall not apply and instead the obligations to terminate such arrangements
under Section 7.9(j) of the SPA (as amended by this Deed) shall apply.

 

3.6 Supplement to Schedule J “Specified Matter”

Schedule J to the SPA shall be supplemented as follows:

 

  8. Investment obligations under the Timberland Lease Agreements

Losses arising as a result of termination of any Specified Timberland Lease
Agreement to the extent such termination is a result of a failure to comply with
an obligation under such Specified Timberland Lease Agreement to (x) make any
capital, financial or other investment, (y) supply any products to third parties
or (y) guarantee employment of specified number of employees.

 

  9. Agreements with Excluded Companies

Any loss arising as a result of any waiver from an Excluded Company referred to
in Section 3(b) of Schedule C to the SPA (other than OJSC Kotlassky Most, OJSC
Armeysky Investitsii, OJSC Beloe More, CJSC Objedinenije Ermak and OJSC
Natsionalny Reservny Bank) not having been given by such Excluded Company prior
to or at Closing.

 

3.7 Amendment to Exhibit F “Spousal Consent”

Exhibit F shall be amended and restated by the form attached as Schedule 2
hereto.

 

4. FURTHER ASSURANCE

Each party shall do or procure to be done all such further acts and things, and
execute or procure the execution of all such other documents, as any other party
may from time to time reasonably require for the purpose of giving to such other
party the full benefit of all of the provisions of this Deed.

 

4



--------------------------------------------------------------------------------

5. SPA PROVISIONS

The provisions of Article IX (Termination) and Article XI (Miscellaneous) of the
SPA (as amended by this Deed) shall be deemed incorporated in this Deed as if
set out in full herein.

IN WITNESS whereof this Deed has been executed by the parties hereto and is
intended to be and is hereby delivered on the date first above written

 

5



--------------------------------------------------------------------------------

SIGNED as a DEED and DELIVERED on behalf of     INTERNATIONAL PAPER INVESTMENTS
    (LUXEMBOURG) S.AR.L     a société a responsabilité limitée   )   (limited
liability company) incorporated under   )   /s/ C. Cato Ealy the laws of
Luxembourg by Mr Cato Ealy,   )   as attorney-in-fact of the Company,   )   in
the presence of    

 

/s/ Ani Kusheva     Signature of Witness     Ani Kusheva     Name of Witness    
London, United Kingdom     Address of Witness    

 

SIGNED as a DEED and DELIVERED on behalf of   )   ILIM HOLDING SA, a société
anonyme   )   /s/ Patrick T Bittel (stock corporation) organized and existing  
)   under the laws of Switzerland by   )   Mr Patrick T Bittel, being a person
who,   )   in accordance with the laws of the territory,   )   is acting under
the authority of the Company,   )   in the presence of   )  

 

/s/ Daniel C. Crosby     Signature of Witness     Daniel C. Crosby     Name of
Witness     21 GrandRue, 1297 Founex, Switzerland     Address of Witness    



--------------------------------------------------------------------------------

SIGNED as a DEED and DELIVERED on behalf of

INTERNATIONAL PAPER COMPANY

acting by a duly authorized representative

 

C. Cato Ealy     /s/ Mary Laschinger Signature of representative     Signature
of representative C. Cato Ealy     Mary Laschinger Name of representative    
Name of representative

 

SIGNED as a DEED and DELIVERED on behalf of   )   PULP HOLDING LUXEMBOURG
S.À.R.L.   )   a société a responsabilité limitée   )   (limited liability
company) incorporated under   )   /s/ Jean Donnet the laws of Luxembourg by Mr
Albert Aflalo,   )   as attorney-in-fact of the Company,   )   in the presence
of   )  

 

/s/ Julia Tang Signature of Witness J. Tang Name of Witness London Address of
Witness



--------------------------------------------------------------------------------

SIGNED as a DEED and DELIVERED on behalf of   )   ILIM HOLDING LUXEMBOURG
S.À.R.L.   )   a société a responsabilité limitée   )   /s/ Jean Donnet (limited
liability company) incorporated under   )   the laws of Luxembourg by Mr Jean
Donnet,   )   as attorney-in-fact of the Company,   )   in the presence of   )  

 

/s/ Daniel C. Crosby     Signature of Witness     Daniel C. Crosby     Name of
Witness     21 Grand Rue, 1297 Founex, Switzerland     Address of Witness    

 

Signed as a DEED and DELIVERED by  

)

)

  MR. ZAKHAR SMUSHKIN   )   /s/ Zakhar Smushkin in the presence of   )   /s/ T.
B. Mitchelson     Signature of Witness     T. B. Mitchelson     Name of Witness
    London     Address of Witness     Signed as a DEED and DELIVERED by  

)

)

  MR. MIKHAIL ZINGAREVICH   )   /s/ Mikhail Zingarevich in the presence of   )  
/s/ T. B. Mitchelson     Signature of Witness     T. B. Mitchelson     Name of
Witness     London     Address of Witness    



--------------------------------------------------------------------------------

Signed as a DEED and DELIVERED by  

)

)

  MR. BORIS ZINGAREVICH   )   /s/ Boris Zingarevich in the presence of   )   /s/
T. B. Mitchelson     Signature of Witness     T. B. Mitchelson     Name of
Witness     London     Address of Witness     Signed as a DEED and DELIVERED by
 

)

)

  MR. LEONID ERUHIMOVICH   )   /s/ Leonid Eruhimovich in the presence of   )  
/s/ T. B. Mitchelson     Signature of Witness     T. B. Mitchelson     Name of
Witness     London     Address of Witness    



--------------------------------------------------------------------------------

SCHEDULE 1

 

1.1 Schedule C3 and Schedule D of the SPA shall be deleted and replaced by the
versions of those Schedules set out in Annex 1 hereto, it being expressly agreed
that such restatement of Schedule C3 and Schedule D is without prejudice to any
of the rights of the Purchaser or the Purchaser Parent for breach of the
provisions of the SPA by the Guarantors, the Shareholders and JVCo.

 

1.2 Paragraph 3 (a) of Part A of Schedule C of the SPA shall read as follows:

 

  “(a) All arrangements (contractual or otherwise) between any Controlled JVCo
Subsidiary and any Excluded Company, including, without limitation, the items
listed in Section 4.27(j) of the Disclosure Schedule, shall have been terminated
other than (w) any contracts of employment to which a Guarantor is a party fully
disclosed to Purchaser prior to the date of this Agreement, (x) the Separation
Agreements (other than the Material Separation Agreements) and Ancillary
Agreements, (y) any arms’ length terms agreements with a value or potential
liability not exceeding US$100,000 or its equivalent fully disclosed to
Purchaser prior to the date of this Agreement and (z) the agreements referred to
in Section 7.9(j) of this Agreement; provided that (x) any such termination
shall be performed at no cost to, and with no liability incurred by, any member
of the JVCo Group unless such costs and liability shall have been fully
disclosed to the Purchaser and shall have been properly reflected in the Closing
Estimated Unaudited Financial Statements and the Closing Financial Statements
and in the calculation of the Initial Purchase Price and the Final Purchase
Price, as applicable, and (y) all material documents with respect to the
termination of such arrangements shall have been fully disclosed to the
Purchaser prior to the Closing.”

 

1.3 Paragraph 4(e) of Part A of Schedule C to the SPA shall be amended as
follows:

“(e) The Existing Trading Companies shall have transferred to the New Trading
Company all Intellectual Property (including all proprietary software, except
the licence for MySAP ERP Sotrudnik software), which are currently used, or
required for use, by the Existing Trading Companies, at no cost to, and with no
liability incurred by, any member of the JVCo Group.”

 

1.4 Notwithstanding the provisions of paragraph 5(b) of Part A of Schedule C to
the SPA, the parties agree that the preliminary immovable property purchase
agreement entered into by OJSC KTsBK and CJSC Euroleasing on 25 June 2007 shall
remain in force after the Closing Date.

 

1.5 Paragraph 3(d) of Part A of Schedule C to the SPA shall be amended by
inserting the following sentence at the end of the paragraph:

 

1.6 “The parties acknowledge and agree that OJSC Ilim Group will obtain
ownership of the office building located at LOGO [g97271005.jpg] 27 01 31 01,
LOGO [g97271006.jpg]31 Bratsk, Irkutsk Region, Russian Federation (cadastral
number 38:34:01 60 01:0001:1544-31), which is the subject of an immovable
property purchase agreement dated 21 September 2007 between CJSC Ilim Pulp
Enterprise as seller and OJSC Ilim Group as purchaser, following the state
registration after Closing of the ownership right transfer;

 

1.7 Paragraph 9(i) of Part A of Schedule C to the SPA shall be deleted.



--------------------------------------------------------------------------------

1.8 For the purposes of the definition of “Material Separation Agreements” in
Schedule A to the SPA, the agreements listed below shall not constitute
“Material Separation Agreements” for the purposes of the SPA (but, for the
avoidance of doubt shall still constitute “Separation Agreements” for the
purposes of the SPA):

 

     

Contract

  

Status

   LOGO [g97271007.jpg]   

1.

   Solid wood supply agreement No. LOGO [g97271010.jpg] 7/1 with Baltles LLC   
Will continue in effect until 31.12

2.

   Purchase and sale agreements No.02 and 03/ LOGO [g97271005.jpg] ] with
Baltles LLC    Will continue in effect until 31.12    LOGO [g97271008.jpg]   

1.

   Finished products purchase and sale agreements No.01/ LOGO [g97271010.jpg]
(410-956-04) and LOGO [g97271006.jpg]01/ LOGO [g97271011.jpg] (410-1201-04,
410-70) with Baltles LLC    Will continue in effect until 31.12

2.

   Finished products commission agreements No LOGO [g97271006.jpg]28
(410-130-07) and LOGO [g97271006.jpg] 25 (410-277) with Baltles LLC    Will
continue in effect until 31.12

3.

   Blue Arrow Subleasing Agreement with OAO Ilim Group LOGO
[g97271006.jpg]119-1537-05    Will continue in effect until 31.12    LOGO
[g97271009.jpg]   

1.

   Finished products purchase and sale agreement No.01/K with Baltles LLC   
Will continue in effect until 31.12

1.

   Interpulp Trading Ltd   

2.

   Transportation and forwarding services agreement with ZAO Fintrans LOGO
[g97271006.jpg]33/2/2002    Will continue in effect until 31.10



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF SPOUSAL CONSENT

I, [•](Passport No. [•], issued by [•] on [•], resident at: [•]), hereby agree
to my spouse’s, [•] (Passport No. [•], issued by [•] on [•], resident at: [•])
entering (i) as a guarantor, into the Stock Purchase Agreement with respect to
ILIM HOLDING S.A., among INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.AR.L,
PULP HOLDING LUXEMBOURG S.A.R.L., ILIM HOLDING LUXEMBOURG S.A.R.L., MR. ZAKHAR
SMUSHKIN, MR. MIKHAIL ZINGAREVICH, MR. LEONID ERUHIMOVICH and MR. BORIS
ZINGAREVICH, dated 16 August• 2007 (the “SPA”), (ii) the Shareholders Agreement
with respect to ILIM HOLDING S.A., among INTERNATIONAL PAPER INVESTMENTS
(LUXEMBOURG) S.AR.L, PULP HOLDING LUXEMBOURG S.A.R.L., ILIM HOLDING LUXEMBOURG
S.A.R.L., ILIM HOLDING S.A., INTERNATIONAL PAPER COMPANY, MR. ZAKHAR SMUSHKIN,
MR. MIKHAIL ZINGAREVICH, MR. LEONID ERUHIMOVICH and MR. BORIS ZINGAREVICH, dated
as of 1 October 2007 (the “SHA”) and (iii) any and all agreements and deeds
expressly set forth in the SPA and the SHA ((i), (ii) and (iii) being
collectively referred to as the “Agreements”) as well as any other documents and
spouse’s personal undertakings, necessary for the consummation of the
transactions set forth in the SPA and the SHA.

The Agreements have been made available to me, and I have no claims in
connection with the contents thereof.

I understand the contents of Articles 35 through 37 of the Family Code of the
Russian Federation.

 

The City of St Petersburg,

        (date)        (signature) [NAME]

[Evidence of notarization of the spouse consent].



--------------------------------------------------------------------------------

SCHEDULE 3

TRADING AGREEMENTS

The following agreements between RusCo and Ilim Trading SA.

 

1. Supply paper for wallpaper production

 

2. Supply kraft-liner

 

3. Supply bag paper

 

4. Supply offset paper

 

5. Supply viscose sulphite pulp

 

6. Supply bleached hardwood sulphate pulp

 

7. Supply tall rosin

 

8. Supply bleached softwood sulphate pulp

 

9. Supply fluting

 

10. Supply unbleached pulp from waste

 

11. Supply lignosulphonates.



--------------------------------------------------------------------------------

ANNEX 1

Part 1 – Schedule C3



--------------------------------------------------------------------------------

Part 2 – Schedule D



--------------------------------------------------------------------------------

ANNEX 2

Section 7.9(j) Agreements with Excluded Companies